ICJ_050_BarcelonaTraction1962_BEL_ESP_1966-01-12_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA BARCELONA
TRACTION, LIGHT AND POWER
COMPANY, LIMITED

(NOUVELLE REQUETE: 1962)
(BELGIQUE c. ESPAGNE)

ORDONNANCE DU 12 JANVIER 1966

1966

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE BARCELONA TRACTION, LIGHT
AND POWER COMPANY, LIMITED

(NEW APPLICATION: 1962)
(BELGIUM v. SPAIN)

ORDER OF 12 JANUARY 1966
Mode officiel de citation:

Barcelona Traction, Light and Power Company, Limited,
ordonnance du 12 janvier 1966, C.I.J. Recueil 1966, p. 3.

Official citation:

Barcelona Traction, Light and Power Company, Limited,
Order of 12 January 1966, I.C.J. Reports 1966, p. 3.

 

Ses 298 |

 

 
INTERNATIONAL COURT OF JUSTICE

YEAR 1966

12 January 1966

CASE CONCERNING
THE BARCELONA TRACTION, LIGHT
AND POWER COMPANY, LIMITED

(NEW APPLICATION: 1962)
(BELGIUM y. SPAIN)

ORDER

The President of the International Court of Justice,

having regard to Article 48 of the Statute of the Court and to
Article 37 of the Rules of Court,

having regard to the Order of 11 June 1965, extending to 31 December
1965 the time-limit for the filing of the Counter-Memorial of the
Government of Spain and reserving the subsequent procedure for
further decision;

Whereas the Counter-Memorial of the Government of Spain was
filed within the time-limit as so extended;

Having ascertained the views of the Parties,
fixes as follows the time-limits for the further proceedings:

for the filing of the Reply of the Government of Belgium, 30 November
1966;

for the filing of the Rejoinder of the Government of Spain, 30 April
1967.

4

1966
12 January
General List:
No. 50
BARCELONA TRACTION (ORDER OF 12 I 66) 4

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this twelfth day of January, one thousand
nine hundred and sixty-six, in three copies, one of which will be placed
in the archives of the Court and the others transmitted to the Government
of Belgium and to the Government of Spain, respectively.

(Signed) Percy C. SPENDER,
President.

(Signed) S. AQUARONE,
Deputy-Registrar.
